DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (AU 5781980) (Foreign reference provided by Applicant) in view of Steele (U.S. Pub. 2016/0297571).
	Regarding claims 17, 20 and 23, Chappell discloses a valve structure, comprising: a fluid flow path from a first end of the valve structure to a second end of the valve structure; the flow path including a first valve (15, 16, 17) on a first end of the valve structure and a second valve (18, 19) on the second end of the valve structure; a dispensing chamber (12) defined between the first valve and the second valve; the first valve being a first protruding closure device (Fig. 1: 17 protrudes into 12) which is substantially a one-way valve which passes contents from the first end of the valve structure to the dispensing chamber (page 6, lines 21-27); and the second valve being a second protruding closure device (Fig. 1: 18 protrudes away from 12) which passes contents from the dispensing chamber through a portion of the flow pathway to the second end of the valve structure upon application of pressure to the dispensing chamber (page 5, lines 7-12).
[claim 20] which allows product to pass the valve when a package is squeezed or otherwise a receiving adequate pressure (¶ [0031]). 
Chappell discloses that the second valve is a protruding closure device but does not specify that the protruding closure devices contains a second bubble containing a second fluid.  Steel discloses a valve (20) that is a bubble-shaped protruding closure device (¶ [0006]) which contains a fluid (gas) (¶ [0029]: “air or liquid”) [claim 23] which allows product to pass the valve when a package is squeezed or otherwise a receiving adequate pressure (¶ [0031]). 
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to substitute Steel’s known valve, which contains a bubble containing a fluid (gas), for Chappell’s first and second valves while expecting the obvious result of selective product passage upon application of adequate pressure to the dispensing chamber.
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koester (DE 1017080) (Foreign reference provided by Applicant)  (English translation attached) in view of Steele (U.S. Pub. 2016/0297571).
	Regarding claim 24, Koester discloses a valve structure, comprising: a fluid flow path from a first end of the valve structure to a second end of the valve structure; the flow path including a first valve (2) on a first end of the valve structure and a second valve (3) on the second end of the valve structure; a dispensing chamber (1) defined between the first valve and the second valve; the first valve being substantially a one-way valve which passes contents from 
wherein the first valve (2) includes: a first profile (upper half of 2) with a first flange (adjacent 6) and a first sealing lip (at distal end adjacent discharge end of 2) extending from the first flange (adjacent 6); a second profile (lower half of 2) with a second flange (adjacent 6) and a second sealing lip (at distal end adjacent discharge end of 2) extending from the second flange; wherein distal ends of the first and second sealing lips are joined together at an apex (as seen in Figs. 1-4).
Koester discloses that the second valve is a protruding closure device (protruding away from the container) but does not specify that the protruding closure device contains a second bubble containing a second fluid.  Steel discloses a valve (20) that is a bubble-shaped protruding closure device (¶ [0006]) which contains a fluid (gas) (¶ [0029]: “air or liquid”) which allows product to pass the valve when a package is squeezed or otherwise a receiving adequate pressure (¶ [0031]). 
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to substitute Steel’s known valve, which contains a bubble containing a fluid (gas), for Koester’s second valve while expecting the obvious result of selective product passage upon application of adequate pressure to the dispensing chamber.
Regarding claim 25, Koester discloses that the apex points towards the second end (discharge end) of the valve structure. 
Regarding claim 26, Koester discloses wherein the first valve (2) includes: a profile (upper half and lower half of 2) with a flange (adjacent 6) and a fist sealing lip (at distal end adjacent discharge end of 2) extending from the first flange (adjacent 6).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koester and Steele as applied to claim 26 above, and further in view of Perell, et al. (“Perell”) (U.S. Pub. 2011/0200275).
Regarding claim 27, Koester discloses that the first valve includes a sealing lip but is silent that the sealing lip includes a peel seal.  Perell discloses a dispensing package with multiple valves and chambers and further teaches that opposite portions may include a peel seal (¶ [0044]) which may be used to seal a package for shipment prior to use and be peeled away from each other for gaining access to the contents of the package (¶ [0024]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement Perell’s peel seal to sealing lip of Koester to ensure fidelity of the package contents prior to use.
Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive.   The Applicant argues on page 11 of the Remarks that there would be no motivation to use a complex valve structure since Chappell is a toothpaste tube; however, Chappell discloses that the structures extending from the tube are first and second valves.  Even though Steele only discloses a single valve, that valve structure could be substituted by one skilled in the art wherever a valve is required or useful. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MJM/Examiner, Art Unit 3754              

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
06/10/2021